14-17385-aih   Doc   FILED 07/26/19   ENTERED 07/26/19 10:05:33   Page 1 of 3
14-17385-aih   Doc   FILED 07/26/19   ENTERED 07/26/19 10:05:33   Page 2 of 3
                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                                CLEVELAND DIVISION

 In Re:                                           Case No. 14-17385-aih

 Scott A. Westfall
                                                  Chapter 13
 Karen M. Westfall

 Debtor(s).                                       Judge Arthur I. Harris

                                 CERTIFICATE OF SERVICE

I certify that on July 26, 2019, a true and correct copy of this Amended Response to Notice of
Final Cure Payment was served:

Via the Court’s ECF System on these entities and individuals who are listed on the Court’s
Electronic Mail Notice List:

          Debra E. Booher, Debtors’ Counsel
          charlotte@bankruptcyinfo.com

          Lauren A. Helbling, Trustee
          ch13trustee@ch13cleve.com

          Office of the U.S. Trustee
          (registeredaddress)@usdoj.gov

And by regular U.S. Mail, postage pre-paid on:

          Scott A. Westfall, Debtor
          Karen M. Westfall, Debtor
          3060 Stoney Creek Drive
          North Royalton, OH 44133
                                                  Respectfully Submitted,

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (0083702)
                                                  Sottile & Barile, Attorneys at Law
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Creditor




 14-17385-aih       Doc     FILED 07/26/19       ENTERED 07/26/19 10:05:33         Page 3 of 3
